FILED
                           NOT FOR PUBLICATION                              NOV 04 2016

                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: REYNALDO F. MARQUES,                      No. 14-56692

          Debtor.                                D.C. No. 8:14-cv-00615-JFW
______________________________

REYNALDO F. MARQUES,                             MEMORANDUM*

              Appellant,

 v.

J.P. MORGAN CHASE BANK, N.A.,
putative assignee of FDIC as Receiver for
Washington Mutual Bank its assignees and
or successors in interest; et al.,

              Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted October 25, 2016 **

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtor Reynaldo F. Marques appeals pro se from the district

court’s orders affirming the bankruptcy court’s orders dismissing Marques’

adversary proceeding without leave to amend and denying Marques’ motion for

reconsideration. We have jurisdiction under 28 U.S.C. § 158(d)(1). We review de

novo a district court’s decision on appeal from a bankruptcy court, and apply the

same standard of review the district court applied to the bankruptcy court’s

decision. Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d

1162, 1166 (9th Cir. 1990). We affirm.

      The bankruptcy court properly dismissed Marques’ adversary proceeding

because Marques lacks standing to pursue claims that are property of the

bankruptcy estate. See Canatella v. Towers (In re Alcala), 918 F.2d 99, 102 (9th

Cir. 1990) (causes of action which accrued before a Chapter 7 petition is filed are

part of the bankruptcy estate vested in the trustee); see also 11 U.S.C. § 554(d)

(“[P]roperty of the estate that is not abandoned under this section and that is not

administered in the case remains property of the estate.”); Estate of Spirtos v. One

San Bernardino Cty. Superior Court Case Numbered SPR 02211, 443 F.3d 1172,

1176 (9th Cir. 2006) (bankruptcy code endows bankruptcy trustee with exclusive

right to sue on behalf of estate).

      The bankruptcy court did not abuse its discretion in denying Marques leave



                                           2                                    14-56692
to amend his complaint because his lack of standing could not be cured by

amendment. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th

Cir. 2008) (“[T]he court need not extend the general rule that parties are allowed to

amend their pleadings if amendment would be an exercise in futility” (citations and

internal quotation marks omitted)).

       The bankruptcy court did not abuse its discretion in denying Marques’

motion under Rule 59(e) because Marques failed to demonstrate any basis for

relief. See Fed. R. Bankr. P. 9023 (making Fed. R. Civ. P. 59 applicable to

bankruptcy cases); Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir.

2001) (discussing factors for granting a motion for reconsideration under Fed. R.

Civ. P. 59(e)).

       Marques’ contentions that the bankruptcy court exhibited bias and violated

due process are unpersuasive because his allegations stem entirely from the

bankruptcy judge’s adverse rulings. See Liteky v. United States, 510 U.S. 540, 555

(1994) (explaining that “judicial rulings alone almost never constitute a valid basis

for a bias”).

       We do not consider arguments not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009).

       AFFIRMED.
                                          3                                    14-56692